Citation Nr: 0419110	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a groin 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from April 1989 to June 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island 
- which denied, as not well grounded, the veteran's claim 
for service connection for residuals of a groin strain.  
The RO more recently readjudicated the claim on the merits in 
February 2003, due to the Veterans Claims Assistance Act 
(VCAA) eliminating the well-grounded requirement.  And on 
readjudication, the RO continued to deny service connection.


FINDING OF FACT

The most persuasive evidence of record indicates the 
residuals of the veteran's groin strain did not originate in 
service and are not otherwise causally related to his 
military service.


CONCLUSION OF LAW

The veteran does not currently have residuals of a groin 
strain that were incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As alluded to, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002), became effective 
on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  



In this case, the RO initially adjudicated the claim in June 
2000, before passage of the VCAA later that year in November 
2000.  But once the VCAA was enacted, the RO responded by 
issuing a deferred rating decision in May 2002 indicating the 
claim would have to be readjudicated on the merits after 
apprising the veteran of this new law.  And in furtherance of 
this, the RO sent him a VCAA letter later in May 2002 
discussing the preliminary duties to notify and assist him 
with his claim.  After giving him an opportunity to respond 
with additional information or evidence, the RO readjudicated 
the claim and issued a supplemental statement of case (SSOC) 
in February 2003.  After later receiving additional evidence 
from his physical therapist, the RO again readjudicated the 
claim and issued another SSOC in March 2004.  

Since the VCAA was enacted during the pendency of this 
appeal, compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of the RO's 
initial decision.  But in Pelegrini II, the Court stated it 
was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at *28.  The Court further stated that in order to comply 
with the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the RO readjudicated the claim twice after 
the May 2002 VCAA notice was given, and the veteran was 
provided a chance to identify and/or submit additional 
evidence supporting his claim, the Board finds that 
satisfactory measures have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and his private medical records from Dr. Ahn, Dr. DeSalles, 
Dr. Harrington, University Medicine, University 
Rehabilitation, and Lepre Physical Therapy.  The RO also 
requested and obtained a VA medical examination in August 
1999.  Since the last SSOC was issued in March 2004, the 
veteran has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The SMRs are negative for any indication of a groin strain.  
In February 1999, the veteran strained his right calf while 
playing soccer and was put on light duty.  In March 1999, he 
again strained his right calf while jumping over a stream.  
At the time, he also complained that he had injured his right 
shoulder, but his shoulder had full range of motion (ROM) and 
the X-rays revealed no fracture or dislocation.  

The veteran filed this claim for compensation 10 days after 
his discharge from service in June 1999, stating that he had 
sustained both a calf strain and groin pull in February and 
March 1999.  (See his VA Form 21-526 and attachments).

The private medical records from Drs. Ahn and DeSalles 
concern treatment for unrelated conditions.

During an August 1999 VA examination, the veteran complained 
that his groin hurt when he lifted weights.  He stated that 
when he injured his calf muscle he "saw a line going up the 
right leg, crossing over the pelvis and into his left 
groin."  

With regard to the veteran's description of how his injury 
occurred, the VA examiner noted, "I do not know what to say 
about the line going up the leg and over into the left groin 
except that this is a uniquely bizarre report and I expect 
never to hear it again from anyone.  I think I must say that 
this has to do with the veteran's imagination.  I place no 
credence in it whatever."  

Upon objective clinical examination, the veteran's groin was 
normal.  There were no inguinal or femoral hernias present.

The VA examiner's diagnosis was "[r]eport of left groin 
discomfort with a groin which is normal to examination.  
There is no evidence to make a diagnosis of an old or new 
injury or sequelae therefrom."

An April 2001 letter from Dr. Harrington indicates the 
veteran complained he developed left groin pain in 1999, 
which healed after some time and later returned.  It is noted 
that his work is quite strenuous and involves a lot of 
lifting.  Physical examination revealed a normal soft abdomen 
with no masses, no inguinal hernia, femoral hernia or obvious 
source of spasm of muscles over the area.  The physician 
noted, "his inguinal canals are symmetric with no 
significant inguinal weakness and certainly no hernia.  His 
history appears to be consistent with chronic groin pain.  
These can be of very long duration and quite debilitating ... I 
explained to him there is a small possibility that this is a 
hernia.  This is unlikely given the physical examination."  
The physician recommended physical therapy (PT).  

Also in April 2001, the Naval and Marine Corps Reserve Center 
assigned the veteran to temporary not physically qualified 
(drill) status.  The specific reason for this assignment is 
not noted; however, a VAOPT record earlier that month 
indicates he had pulled his left groin at work.  

November 2001 records from University Medicine note the 
veteran was scheduled for a sigmoidoscopy, but it is unclear 
whether he actually underwent this procedure.

A May 2003 record from University Rehabilitation indicates 
the veteran was diagnosed with a left hip flexor strain and 
right gastrocnemius rupture.  PT was recommended.

Records from Lepre Physical Therapy indicate the veteran was 
treated in the summer of 2003.  He stated he originally 
injured his right calf and later noticed a left groin injury 
of "insidious origin."  Upon physical examination, his left 
hip ROM was within normal limits.  PT notes indicate he 
experienced soreness off and on during the course of 
treatment.  It was noted he carries a heavy tool bag, which 
may exacerbate his condition and prevent proper recovery.  
Towards the end of treatment, in July 2003, he reported no 
problems with his groin or calf.

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  This requires a finding that there is 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balance), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Legal Analysis

The veteran claims he injured his groin at the same time he 
strained his right calf in February and March 1999.  The 
SMRs, however, do not support this allegation.

Furthermore, upon objective clinical examination in August 
1999, the VA examiner could find no evidence of injury - 
much less associated residuals (sequelae).  The veteran's 
groin appeared normal.  The examiner completely discounted 
his "uniquely bizarre report" of how the injury supposedly 
occurred, placing no credence in it whatsoever.  

The veteran's representative argues that Dr. Harrington's 
report warrants, at the very minimum, another VA examination 
to determine whether a hernia disability currently exists.  
(See Statement of Accredited Representative in lieu of 
VA Form 646).  But the VA examination conducted in August 
1999 found no evidence of a hernia.  Furthermore, Dr. 
Harrington did not find any hernia upon physical examination 
and explained that, although a hernia was still possible, it 
was unlikely.  And even if a hernia was present, there is 
still no evidence of a groin strain during service or a 
connection between the two disabilities.  Therefore, another 
VA examination is not warranted.

Finally, other evidence in the record suggests that any pain 
the veteran might currently have is unrelated to his military 
service.  He told Dr. Harrington that his groin strain from 
1999 resolved itself, and then, unfortunately, he re-injured 
it at work in April 2001.  The PT records indicate he 
experienced soreness off and on, his condition seemingly 
exacerbated by carrying heavy tools.  Finally, upon 
completion of PT in July 2003, he reported no problems with 
his groin.

For these reasons, the claim for service connection for 
residuals of a groin strain must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the instant appeal.  38 C.F.R. § 3.102 
(2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for residuals of a groin 
strain is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



